DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 21-40 are pending in the application. No claims are currently amended. Claims 1-20 have been canceled. Claims 21-40 are new. 

Response to Arguments
With regards to the Applicants’ Remarks dated July 26, 2022:
Regarding the rejection of claims 1-6, and 10-18 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that the claim rejections are moot in view of the amendment that canceled all previously pending claims. Examiner agrees. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21-24, 26-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Major (US 2019/0342607 A1).
As to claim 21, Major teaches a computing system (Fig. 1) comprising:
at least one processing unit (par. [0010]);
non-transitory data storage (par. [0010]); and
program instructions stored in the non-transitory data storage (par. [0010]) and executable by the at least one processing unit to carry out operations including:
detecting, through automatic content recognition (ACR) [automated process performed by a content management system that recognizes playback of advertisement to be replaced] (par. [0010]), that a particular ad has been presented threshold many times by a first content presentation device [playback device 120] (par. [0021]); and
responsive to the detecting, implementing dynamic ad insertion (DAI) that automatically substitutes presentation of a replacement ad for presentation of the particular ad a next time the particular ad would be presented by a second content presentation device [second screen 127] different than the first content presentation device (par. [0021], [0024]-[0025], [0064]).

As to claim 22, Major teaches that the first content presentation device and the second content presentation device are associated with a same user as each other [other “second screen” 127 may be a smart phone, tablet or other computer used by the view while he or she is also watching broadcast television] (par. [0040]).

As to claim 23, Major teaches that the ACR comprises at least one process selected from the group consisting of fingerprint-based ACR and metadata-based ACR (par. [0023], [0029], [0045]).

As to claim 24, Major teaches that the fingerprint-based ACR comprises using fingerprint matching, between digital reference fingerprint data representing the particular ad and digital query fingerprint data representing media content presented by a content presentation device of the set, as a basis to detect presentation of the particular ad [extracted content data is compared to data previously stored in a database to identify portions of content in the program stream] (par. [0023], [0029], [0030], [0045]).

As to claim 26, Major teaches that a transport stream carrying a media stream including the particular ad further carries metadata indicating presence in the media stream of the particular ad, and wherein the metadata-based ACR comprises using the metadata carried by the transport stream as a basis to detect presentation of the particular ad by the first content presentation device (par. [0050], [0067], [0072]).

As to claim 27, Major teaches that detecting, through ACR, that a particular ad has been presented threshold many times by the first content presentation device comprises receiving signaling generated based on the ACR establishing presentation of the particular ad by the first content presentation device (par. [0061], [0072]).

As to claim 28, Major teaches that detecting, through ACR, that the particular ad has been presented threshold many times by the first content presentation device comprises detecting that the first content presentation device has presented the particular ad at least a predefined threshold great number of times (par. [0061], [0072]).

As to claim 29, Major teaches that the predefined threshold great number of times is at least two [Major anticipates having any reasonable number as a threshold] (par. [0061], [0072]). It is noted that “two” is an arbitrary number that is an obvious matter of design choice. Threshold number can be set to one or three or any number higher than three as a threshold accomplishing the same result. Applicants have not demonstrated that “two” is a “magic” number that makes or breaks the invention. 

As to claim 30, Major teaches that detecting that the first content presentation device has presented the particular ad at least a predefined threshold great number of times comprises detecting that the first content presentation device has presented the particular ad at least a predefined threshold number of times over a defined sliding window of time (par. [0021], [0061], [0072]).

As to claim 31, Major teaches that the detecting is carried out at least in part by the first content presentation device [player device 120 may request a replacement ad] (par. [0061], [0072]).

As to claim 32, Major teaches that implementing DAI that automatically substitutes presentation of the replacement ad in place of the particular ad the next time the particular ad would be presented by the second content presentation device comprises: causing the second content presentation device to detect presence of the particular ad in media content that the second content presentation device is presenting and to substitute presentation of the replacement ad for presentation of the particular ad (par. [0021], [0024]-[0025], [0040], [0054], [0064]).

As to claim 33, Major teaches that implementing DAI that automatically substitutes presentation of the replacement ad in place of the particular ad the next time the particular ad would be presented by the second content presentation device comprises: provisioning the second content presentation device with the replacement ad to be presented in place of the particular ad (par. [0059], [0061]-[0062], [0072]).

As to claim 34, Major teaches that implementing DAI comprises: detecting, through ACR, an instance of the particular ad in media content being presented by the second content presentation device [monitoring data for events] (par. [0054], [0062]); and responsive to the detecting of the instance of the particular ad in the media content being presented by the second content presentation device, causing the content presentation device to substitute presentation of the replacement ad for presentation of the instance of the particular ad (par. [0054], [0062]).

As to claim 35, Major teaches a method comprising:
detecting, through automatic content recognition (ACR) [automated process performed by a content management system that recognizes playback of advertisement to be replaced] (par. [0010]), that a particular ad has been presented threshold many times by a first content presentation device [playback device 120] (par. [0021]); and
responsive to the detecting, implementing dynamic ad insertion (DAI) that automatically substitutes presentation of a replacement ad for presentation of the particular ad a next time the particular ad would be presented by a second content presentation device [second screen 127] different than the first content presentation device (par. [0021], [0024]-[0025], [0064]).

As to claims 36-38, Major teaches all the elements as discussed per corresponding system claims 22-23 and 31.

As to claim 39, Major teaches a non-transitory computer-readable medium storing program instructions executable by a processing unit (par. [0010]-[0011], claim 11] to carry out operations comprising method steps as discussed per claim 35 above. 

As to claim 40, Major teaches all the elements as discussed per corresponding system claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Major in view of Grover (US Patent 9,723,347 B2).
As to claim 25, Major teaches all the elements except that a media stream carrying media content including the particular ad is steganographically encoded with a watermark indicating presence in the media stream of the particular ad, and wherein the metadata-based ACR comprises using the steganographically encoded watermark as a basis to detect presentation of the particular ad by the first content presentation device.
Grover is directed to limiting a number of times a media segment or overlay content is displayed (col. 2 lines 54-56). In particular, Grover teaches that a media stream carrying media content including the particular ad is steganographically encoded with a watermark indicating presence in the media stream of the particular ad, and wherein the metadata-based ACR comprises using the steganographically encoded watermark as a basis to detect presentation of the particular ad by a content presentation device (col. 10 lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method and system of Major by having a media stream carrying media content include the particular ad is steganographically encoded with a watermark indicating presence in the media stream of the particular ad, and wherein the metadata-based ACR comprises using the steganographically encoded watermark as a basis to detect presentation of the particular ad by the content presentation device in order to identify media segments within the broadcast content (col. 10 lines 1-9 in Grover).


Related Prior Art
	Kumar et al. (US 2019/0295122 A1) is directed to facilitating management of advertisement campaigns (abstract). In particular, Kumar teaches that a set of one or more content presentation devices is a group of multiple content presentation devices associated with a common user [ad impressions are tracked across various electronic devices related with the online visitor] (par. [0091]), and wherein detecting, through ACR, that the particular ad has been presented threshold many times by the set of one or more content presentation devices comprises (1) tracking a total number of presentations of the particular ad among the content presentation devices of the set, based on the content presentation devices of the set being associated with a common user [at a later point in time, if the visitor accesses a mobile application using her Smartphone and is shown the same Ad, then the number of impressions for the visitor is counted as two] (par. [0091]) and (ii) determining that the tracked total number is at least as great as a predefined threshold number [determining if the overall frequency capping condition associated with at least one DSP is satisfied based on tracking of the number of ad impressions] (par. [0093]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/Primary Examiner, Art Unit 2442